Citation Nr: 1709097	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-42 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 6, 2015 for mild anterior osteophyte formation, L4-5 and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for neurologic abnormalities, to include as secondary to service connected mild anterior osteophyte formation, L4-5 and degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for a lumbar spine disability and assigned a noncompensable rating, effective November 1, 2007.

Thereafter, in a March 2015 rating decision, the RO increased the rating for the Veteran's service-connected lumbar spine disability to 10 percent, effective March 6, 2015.

The Veteran testified before the undersigned at a Board hearing in December 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was previously before the Board in March 2016.  The Board denied entitlement to a rating in excess of 10 percent for the Veteran's lumbar spine disability from March 6, 2015 and denied entitlement to a compensable rating for the Veteran's lumbar spine disability prior to March 6, 2015.  The Board also determined that it had jurisdiction over the matter of entitlement to service connection for neurologic abnormalities under the rating code assigned to the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  That matter was remanded to the RO for additional development.  The requested development has been completed, and this matter has been returned for further adjudication. 

The Veteran appealed the denial of entitlement to a compensable rating for his lumbar spine disability prior to March 6, 2015 to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Order, the Court granted a September 2016 Joint Motion for Partial Remand (JMR).  The portion of the March 2016 Board decision that denied entitlement to a rating in excess of 10 percent from March 6, 2015 for the lumbar spine disability was not disturbed.  However, the Board's denial of a compensable rating for the lumbar spine disability prior to March 6, 2015 was vacated, and has now been remanded it to the Board for action consistent with the motion.  


FINDINGS OF FACT

1.  For the period prior to March 6, 2015, satisfactory evidence of pain of the sacroiliac joint has been presented; however, range of motion of the lumbar spine was normal.

2.  There is no objective evidence of a neurologic abnormality due to active service or the Veteran's service connected lumbar spine disability for which a separate rating has not already been assigned.


CONCLUSIONS OF LAW

1.  Prior to March 6, 2015, the criteria for an initial 10 percent rating for a lumbar spine disability have been met; the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for service connection for neurologic abnormalities, to include as secondary to service connected mild anterior osteophyte formation, L4-5 and degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.310(a), 4.71a, Diagnostic Code 5242 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have been obtained.  He has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran was afforded VA examinations in October 2007, March 2015, and April 2016.  The examinations address the pertinent rating criteria or have provided the opinions requested by the Board in the March 2016 remand.  

At this juncture, the Board recognizes that the Court recently interpreted the provisions of 38 C.F.R. § 4.59 to hold that in order for a VA examination of the joints to be adequate it must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  

In this case, the Board observes that the basis for the JMR was the failure to adequately address 38 C.F.R. § 4.59 in the March 2016 decision.  The October 2007 VA examination is the only VA examination conducted during the applicable period, and it did not include findings for passive range of motion or indicate whether or not range of motion was measured in weight-bearing.  None of the private records include this information.  

However, the Board observes that a remand for a new examination would not remedy the failure of the October 2007 VA examination to include all the findings required by Correia.  Furthermore, although the JMR requests that the Board consider the applicability of 38 C.F.R. § 4.59 in assessing whether or not it provides a basis for a compensable rating based on pain, the failure of the VA examination to include all the findings listed in 38 C.F.R. § 4.59 and discussed in Correia was not noted.  Therefore, in the absence of any indication that there is pertinent evidence outstanding in this matter, or any additional development that could be undertaken that would benefit the Veteran, the Board will proceed with adjudication of the appeal.  

Increased Rating

The Veteran contends that his back pain entitles him to a compensable rating for his lumbar spine disability for the period prior to March 6, 2015.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for mild anterior osteophyte formation, L4-5 and degenerative disc disease of the lumbar spine was granted in a December 2008 rating decision.  An initial zero percent rating was assigned, which remained in effect until it was increased to 10 percent in a March 2015 rating decision, effective from March 6, 2015.  

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id. 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id. 

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).  The Board will address the claim for associated neurologic abnormalities below in the discussion regarding service connection. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also 38 C.F.R. § 4.71a, Plate V. 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242 state that the adjudicator is to also consult the diagnostic code for degenerative arthritis.  That code section instructs that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

The Veteran was provided a VA examination in October 2007.  His reported symptoms included a 15-year history of pain and stiffness.  There was no weakness of the lumbar spine.  The Veteran stated that pain occurred one time per month, was localized, and lasted for an hour.  The pain was characterized as burning, aching, and cramping and was elicited by physical activity and stress.  It was relieved by rest and over-the-counter medication.

Range of motion testing revealed flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 30 degrees.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The examination found that muscle spasms were absent and there was no ankylosis or tenderness of the lumbar spine.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  The Veteran did not have intervertebral disc syndrome.  10/31/2007 VBMS, VA Examination, p. 7.  

Private treatment records dated from October 2008 to June 2010 demonstrate treatment for low back pain.  Reported symptoms included pain and tightness in the low back.  A September 2009 note states the Veteran admits to ongoing low back pain.  His low back pain was minimal at that point, with no spasm on examination.  9/23/2010 VBMS, Medical Treatment Record - Non-Government Facility, p. 4.  In June 2010 his back pain was described as sporadic, and typically located at the sacroiliac joint.  On examination, there was no tenderness at the sacroiliac joint.  9/23/2010 VBMS, Medical Treatment Record - Non-Government Facility, p. 3.  

The Veteran was next afforded an additional VA examination on March 6, 2015.  The findings on this examination were the basis for the 10 percent rating granted by the March 2015 rating decision.  

After a review of the evidence of record, the Board finds that an initial 10 percent rating prior to March 6, 2015 is warranted under the provisions of 38 C.F.R. § 4.59 for objective evidence of pain.  

At the time of the October 2007 VA examination, range of motion of the lumbar spine was within normal limits.  However, the October 2007 VA examination did record the Veteran's 15-year history of back pain that recurred on at least a monthly basis.  The Court has held that under the provisions of 38 C.F.R. § 4.59 and 38 C.F.R. § 4.71a, Code 5003, painful motion on range of motion testing is not the only acceptable evidence of painful motion, and that a Veteran's assertion of painful joints confirmed by an examiner's statement that the Veteran has a history of recurrent joint pain is satisfactory evidence of pain.  Moreover, painful motion is the trigger for a minimum rating under 38 C.F.R. § 4.59.  See Petitti v. McDonald, 27 Vet. App. 415, 428-429 (2015); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Therefore, the history of back pain noted on the October 2007 VA examination as well as in the private treatment records is sufficient to support a 10 percent rating.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5242.

The Board has considered entitlement to a rating in excess of 10 percent for this period, but finds that it is not supported by the evidence.  As noted, the range of motion of the lumbar spine was within normal limits at the October 2007 examination.  See 38 C.F.R. § 4.71a Note (2).  Combined range of motion of the lumbar spine was greater than 235 degrees.  Additionally, there was no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  There was no ankylosis, and no intervertebral disc syndrome.  The private medical records dating through June 2010 do not contain any findings to the contrary.  

The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07(1995).  In this regard, the Veteran has complained of pain, stiffness, and flare-ups.  However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that is tantamount to a reduced range of motion.  As such, a rating in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5242.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the manifestations of the Veteran's lumbar spine disability, specifically pain and reduced range of motion, are fully considered by the rating criteria.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  Id. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362(2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

Finally, the Board notes that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his lumbar spine disability.  In so finding, neither the Veteran nor the evidence of record has indicated that the service-connected lumbar spine disability has rendered him unemployable.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary. 



Service Connection

The Veteran contends that he is entitled to service connection for neurologic abnormalities that result from his lumbar spine disability.  At the December 2015 hearing, he testified that he had begun to experience neurologic symptoms, to include bowel and bladder problems.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The Veteran does not contend that his claimed neurologic impairments were initially manifested during service.  Instead, he believes that they are the result of his service connected lumbar spine disability.  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  However, in this case, the rating criteria for the Veterans' lumbar spine disability already provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5242, the General Rating Formula for Diseases and Injuries of the Spine, at Note (1).

At this juncture, the Board notes that a separate evaluation has already been established for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine.  Service connection for erectile dysfunction has also been established, although this disability was not recognized as being related to the lumbar spine disability.  Therefore, the Veteran's claim for separate evaluations for claimed neurologic impairments will not encompass these two disabilities.  Furthermore, the Veteran's claim of service connection for a urinary/prostate disorder was denied in a May 2008 rating decision.  He has not expressed intent to reopen this claim, and his current contentions are based on his belief that his symptoms are neurologic in nature.  Therefore, the Board does not have jurisdiction over a claim for service connection for a prostate disability and any related urinary symptoms, and will confine its review to whether or not the Veteran has any bladder impairment resulting from his service connected lumbar spine disability. 

A review of the evidence shows that the service treatment records are negative for any neurological disabilities for which service connection has not already been established.  

The October 2007 VA examination revealed no evidence of radiating pain on movement.  Straight leg testing on the left and right were negative.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Motor function and sensory function of the lower extremities were within normal limits.  Reflexes were all 2+.  The Veteran complained of irritable bowel syndrome, as well as frequent urination.  However, neither the Veteran nor the examiner attributed these symptoms to the back disability, and the examiner did not enter any diagnoses based on these complaints.  10/31/2007 VBMS, VA Examination, p. 1.  

In private medical records dated in October 2008, the Veteran endorsed some ongoing paresthesias of the right lateral gastroc and foot.  No other neurologic complaints were recorded.  An electromyography (EMG) was suggestive of right radiculopathy.  The diagnoses included L5-S1 right radiculopathy by EMG and right lower extremity paresthesias, but no additional neurologic abnormalities were diagnosed.  11/12/2008 VBMS, Medical Treatment Record - Non-Government Facility, pp. 1, 8.  

Private treatment records dated in September 2009 show that the Veteran was seen on two occasions.  He complained of paresthesias affecting his right leg to a greater degree.  He also complained of some left foot paresthesias affecting the sole.  However, a follow-up EMG was normal except for findings in the vastus muscle, which was of unclear significance and possibly normal for him.  There was no longer any evidence of right ulnar neuropathy or active radiculopathy.  A follow up visit included a diagnosis of lower extremity paresthesias but also noted there was no evidence of active radiculopathy.  9/23/2010 VBMS, Medical Treatment Record - Non-Government Facility, pp. 4, 14.  

In June 2010 private treatment records, the Veteran reported occasional radiating discomfort down his right leg.  He endorsed intermittent paresthesias below the right knee, and added that he "may" experience paresthesias in the left foot.  No other neurological abnormalities were identified on examination.  9/23/2010 VBMS, Medical Treatment Record - Non-Government Facility, p. 3.  

The Veteran underwent a VA fee basis examination of his back disability in March 2015.  Muscle strength testing in both lower extremities was normal, as were all reflexes and the sensory examination.  The examiner stated that the Veteran did not have radicular pain or any other sign or symptoms due to radiculopathy.  There were no other neurologic abnormalities or findings to include bowel or bladder problems.  3/16/2015 VBMS, C&P Exam, p. 1.  

At an April 2016 VA examination of the back, muscle strength testing was normal in both lower extremities.  Deep tendon reflexes were 1+ for the knees and ankles bilaterally.  The sensory examination was normal bilaterally, and straight leg raising test was negative bilaterally.  The examiner found that the Veteran did not have radicular pain or any other sign or symptoms due to radiculopathy.  There were no other neurologic abnormalities or findings to include bowel or bladder problems.  4/21/2016 VBMS, VA Examination #1, p. 1.  

The Veteran was provided a VA examination for intestinal conditions in April 2016.  He reported intermittent constipation of several years in duration.  He had also experienced constipation while taking Tylenol with codeine following a recent surgery, but this ended upon discontinuation of the medication.  The diagnosis was chronic constipation.  4/21/2016 VBMS, VA Examination #4, p. 1.  

The Veteran was also provided a VA examination of the male reproductive system in April 2016.  The diagnoses were erectile dysfunction, benign prostatic hypertrophy, prostatitis, urinary frequency, and nocturia.  These symptoms had begun in 2006 and were progressing.  4/21/2016 VBMS, VA Examination #3, p. 1.  

Following the completion of the April 2016 VA examinations, the examiner opined that the Veteran's urinary frequency and chronic constipation were not caused by his service connected back disability.  The examiner found that the Veteran's urinary frequency and nocturia were secondary to benign prostatic hyperplasia and chronic prostatitis, and were not neurogenic.  His constipation was due to dietary causes and a recent post-operative use of opiates for pain relief, and was not neurogenic or otherwise related to the back disability.  4/21/2016 VBMS, VA Examination #2, p. 1.  

In view of the above, the Board finds that entitlement to service connection for neurologic abnormalities is not warranted.  

The Veteran's service treatment records are negative for a diagnosis of a neurologic abnormality for which service connection has not been established.  Post service medical records show that the only neurologic abnormality that has ever been confirmed by objective evidence is the radiculopathy of the right lower extremity, and even this was not shown on the most recent testing and examinations.  

Private medical records note the possibility of paresthesias involving the left foot.  However, there must be objective evidence of a neurologic abnormality before it can be assigned a separate rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, the General Rating Formula for Diseases and Injuries of the Spine, at Note (1).  Private records show that the Veteran underwent EMGs in 2008 and 2009, which were both negative for radiculopathy and other abnormalities of the left lower extremity.  His VA examinations have been negative for radiculopathy of the left lower extremity and for any other neurologic abnormality.  The April 2016 examiner opined that the Veteran's complaints of urinary frequency and constipation were unrelated to his back disability.  In the absence of any objective evidence of a neurologic abnormality due to the Veteran's service connected lumbar spine disability for which a separate rating has not already been assigned, service connection for neurologic abnormalities is not warranted.  


ORDER

Entitlement to an initial 10 percent rating prior to March 6, 2015 for mild anterior osteophyte formation, L4-5 and degenerative disc disease of the lumbar spine is granted.

Entitlement to service connection for neurologic abnormalities, to include as secondary to service connected mild anterior osteophyte formation, L4-5 and degenerative disc disease of the lumbar spine is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


